         Case 1:20-mc-00203-PKC Document 32
                                         31 Filed 04/07/21
                                                  03/19/21 Page 1 of 2

                                                                                                                                           Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                                  New York, NY 10020-1001
                                                                                                                                    United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910

                                                                                                                                               mayerbrown.com
March 19, 2021
                                                     Application GRANTED.                                                                 Michael O. Ware
BY ECF                                               SO ORDERED.                                                                           T: +1 212 506 2593
                                                     Dated: 4/7/2021                                                                       F: +1 212 849 5593
                                                                                                                                        MWare@mayerbrown.com
Hon. P. Kevin Castel
United States District Judge
500 Pearl St.
New York, N.Y. 10007


Re:    Ex parte Application of Klein
       20 Misc. 203 (PKC)


Dear Judge Castel:

We have just been engaged by Alexandre R. Benedek to evaluate his rights in connection with
this proceeding under 28 U.S.C. § 1782. In this case, two of Mr. Benedek’s sisters, Sylvia
Benedek Klein and Elaine Benedek Segal (the “Applicants”) have apparently obtained financial
information concerning Mr. Benedek and now seek more, allegedly for use in proceedings in
Brazil. According to the parts of the docket accessible through the ECF system, no Court
conferences are presently scheduled.

On February 17, 2021, the Court entered a public order, ECF 13. That order granted Applicants’
second § 1782 application, directed that certain papers be served on Mr. Benedek and other
defendants in certain Brazilian proceedings, and ordered that all proceedings this case be
unsealed. Until that Order, all proceedings in this case had been conducted with no notice to
Mr. Benedek or the Brazilian courts.

Mr. Benedek first learned of the existence of this case on the evening of Friday, March 12, when
he received an email from Scott Nielson, pro hac vice counsel for the Applicants and a US
attorney in the São Paulo office of Kobre & Kim. The March 12 email enclosed subpoenas that
had been “served on this date to certain financial institutions.” Mr. Nielson wrote again on the
evening of Monday, March 15, with subpoenas “updated to reflect the requested production
deadline.” (We do not know why Kobre & Kim waited 23 days from entry of the order to serve
its subpoenas and to provide notification to the Brazilian defendants.)

As we evaluate our client’s position and gain familiarity with the underlying Brazilian litigation,
we have a small request of the Court. The Clerk has not fully implemented the unsealing the
Court directed on February 17. The papers filed in 2021, or at least most of them, are available
on ECF, but no records are publicly available from the first application in 2020. [ We therefore
ask that the Clerk be directed to unseal all papers in this case, including any orders made in Part I
(or otherwise) and all submissions by Applicants. ]


          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
Case 1:20-mc-00203-PKC Document 32
                                31 Filed 04/07/21
                                         03/19/21 Page 2 of 2
